EXHIBIT 10.2

 

RESTRICTED STOCK AGREEMENT

UNDER THE

EAGLE FAMILY FOODS HOLDINGS, INC.

1998 STOCK INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of the 23rd day of November, 2004 between
Eagle Family Foods Holdings, Inc., a Delaware corporation (the “Company”), and
Craig A. Steinke (the “Grantee”). Except as otherwise specifically provided
herein, capitalized terms used herein shall have the meanings attributed thereto
in the Eagle Family Foods Holdings, Inc. 1998 Stock Incentive Plan (the “Plan”).

 

WHEREAS, pursuant to the Plan, the Company desires to grant to the Grantee
Restricted Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1. Grant of Restricted Shares. Subject to the Grantee’s execution of the
Company’s Amended and Restated Stockholders Agreement, dated as of November 23,
2004 (the “Stockholders Agreement”), the Company hereby grants to the Grantee
50,700 Restricted Shares on the terms and conditions set forth herein. The
Restricted Shares granted hereunder shall be registered in the Grantee’s name,
but the certificates evidencing such Restricted Shares shall be retained by the
Company during the period prior to the vesting of such shares as set forth in
Section 3 hereof (the “Restriction Period”). The Grantee shall execute a stock
power, in blank, with respect to such Restricted Shares and deliver the same to
the Company. The Grantee expressly acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the provisions of the Plan.

 

2. Non-Transferability. Except as otherwise specifically permitted in the
Stockholders Agreement, during the Restriction Period, the Grantee may not sell,
transfer, pledge, or otherwise encumber or dispose of the Restricted Shares. Any
transferee of Restricted Shares which are transferred in accordance with the
provisions of the Stockholders Agreement shall take such Restricted Shares
subject to all limitations and obligations imposed on the Grantee under the Plan
and this Agreement. Restricted Shares for which the Restriction Period has
expired shall continue to be subject to the terms of the Stockholders Agreement.

 

3. Lapse of Restrictions; Forfeiture; Repurchase Rights.

 

(a) Except as otherwise provided in this Section 3, the Restricted Shares
granted hereunder shall vest, and the restrictions imposed thereon shall lapse,
at the rate of one-third (33.33%) per year on each of the first three
anniversaries of the date of grant (each, a “Vesting Date”), provided that the
Grantee is employed by the Company as of each such Vesting Date. In the event
that an IPO occurs prior to the third Vesting Date, one-third (33.33%) of the
Restricted Shares shall vest on the effective date of such IPO, and the balance
of the Restricted Shares which have not theretofore vested shall vest ratably in
equal installments over the number of Vesting Dates (if any) then remaining.



--------------------------------------------------------------------------------

(b) In the event that the Grantee’s employment with the Company is terminated
for Cause (as defined in the Employment Agreement among Grantee, the Company,
Eagle Family Foods, Inc., and others, dated November 23, 2004 (the “Employment
Agreement”)), or the Grantee voluntarily resigns his employment without Good
Reason (as defined in the Employment Agreement), no further installment of the
Restricted Shares shall become vested, and any unvested Restricted Shares shall
be forfeited to the Company, and the Grantee shall have no further rights with
respect to such unvested shares, effective as of the date of such termination.
All Retained Distributions that have not been paid to the Grantee as of the date
of such termination shall also be forfeited.

 

(c) In the event that the Grantee’s employment with the Company is terminated by
the Company without Cause, by the Grantee for Good Reason, by reason of the
Grantee’s death or Disability (as defined in the Employment Agreement), or in
the event the Company provides written notice to the Grantee pursuant to Section
2 of the Employment Agreement and elects not to extend the term of the
Employment Agreement (other than in connection with a termination for Cause),
the unvested installment of Restricted Shares that would have become vested and
nonforfeitable on the next following anniversary of the Vesting Date shall vest
and become nonforfeitiable on such Vesting Date, and all other Restricted Shares
shall be forfeited to the Company, and the Grantee shall have no further rights
with respect to such forfeited shares. All Retained Distributions that have not
been paid to the Grantee as of the date of such termination shall also be
forfeited.

 

(d) Notwithstanding the foregoing, in the event of a Company Sale, all unvested
Restricted Shares shall immediately vest and become nonforfeitable; provided,
that the Grantee is employed by the Company on the date of such Company Sale;
provided, further, that GE Investment Private Placement Partners II and Warburg,
Pincus Ventures, L.P., receive proceeds from such Company Sale transaction. For
purposes of this Agreement, a “Company Sale” shall be deemed to have occurred
on:

 

(i) A change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of equity to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any individual, entity or group (other than (y) the
Company or affiliate thereof or (z) any employee benefit plan of the Company)
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of securities representing more than
50% of the voting securities of the Company entitled to vote generally in the
election of directors, determined on a fully-diluted basis; or

 

(ii) Consummation of a sale or other disposition of all or substantially all of
the assets of the Company.

 

(e) The term “Company,” when used in this Agreement with reference to the
Grantee’s employment or termination of employment, shall include the Company and
its subsidiaries (as defined in the Plan).

 

- 2 -



--------------------------------------------------------------------------------

4. Delivery of Share Certificates. Upon the vesting of any Restricted Shares
granted hereunder, the certificates evidencing such Restricted Shares shall be
delivered promptly to the Grantee. In the case of the Grantee’s death such
certificates will be delivered to the beneficiary designated in writing by the
Grantee pursuant to a form of designation provided by the Company, to the
Grantee’s legatee or legatees, or to his personal representatives or
distributees, as the case may be. Such certificates may bear restrictive legends
to evidence the restrictions and other provisions of the Plan, this Agreement
and the Stockholders Agreement,

 

5. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

 

6. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without reference to rules
relating to conflicts of law.

 

7. Headings. Headings are for the convenience of the parties hereto and are not
deemed to be part of this Agreement.

 

8. Plan. The terms of the Plan, a copy of which is attached hereto, are made
part of this Agreement and are incorporated herein by reference. In the event of
any conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall govern.

 

[Signature Page Follows]

 

- 3 -



--------------------------------------------------------------------------------

EXECUTED effective as of the day and year first written above.

 

EAGLE FAMILY FOODS HOLDINGS, INC.

By:

 

/s/ Michael P. Conti

--------------------------------------------------------------------------------

GRANTEE:

   

/s/ Craig A. Steinke

--------------------------------------------------------------------------------

   

Craig A. Steinke

 

- 4 -